Order unanimously reversed, without costs, and matter remitted to Supreme Court, Erie County, for further proceedings in accordance with the following memorandum: Special Term erred in relieving Karl Scharnweber of his obligation to pay alimony to Margaret Scharnweber. The court found that an unrelated male was living in the former marital residence in violation of an agreement incorporated in the divorce decree. The record does not support the court’s finding. On the contrary, the evidence established that they do not share household expenses or a bedroom and do not function as an economic unit (see Brown v Brown, 122 Mise 2d 849; Kaplan v Kaplan, 186 Conn 387; cf. Northrup v Northrup, 43 NY2d 566). Accordingly, the order is reversed and the matter remitted for a determination of the accrued support to which Margaret Scharnweber is entitled. (Appeal from order of Supreme Court, Erie County, Ricotta, J. — contempt arrearages.) Present — Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.